Citation Nr: 1618348	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  11-00 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether the reduction of the disability evaluation for the Veteran's multi-level degenerative disc disease from 20 to 10 percent effective as of January 1, 2011, was proper.  

2.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's multi-level degenerative disc disease.  

3.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's right ankle fracture residuals.  

4.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's chronic right knee musculoligamentous strain.  

5.  Entitlement to a compensable disability evaluation for the Veteran's bilateral hearing loss for the period prior to May 28, 2014.  

6.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's bilateral hearing loss for the period on and after May 28, 2014.  
7.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	C. Hansen, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from January 1969 to October 1970.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Lincoln, Nebraska, Regional Office (RO) which proposed to reduce the disability evaluation for the Veteran's multi-level degenerative disc disease from 20 to 10 percent disabling; denied increased disability evaluations for the Veteran's right ankle fracture residuals, chronic right knee musculoligamentous strain, and bilateral hearing loss; and denied a TDIU.  In October 2010, the RO effectuated the proposed reduction as of January 1, 2011.  In February 2014, the Board remanded the Veteran's appeal to the RO for additional action.  

In July 2014, the RO, in pertinent part, granted service connection for right lower extremity radiculopathy; assigned a 10 percent evaluation for that disability; effectuated that award as of April 15, 2009; granted service connection for left lower extremity radiculopathy; assigned a 10 percent evaluation for that disability; effectuated that award as of May 28, 2014; granted a separate noncompensable evaluation for the Veteran's chronic right knee musculoligamentous strain under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5261; effectuated that award as of May 28, 2014; increased the evaluation for the Veteran's bilateral hearing loss from noncompensable to 10 percent; and effectuated that award as of May 28, 2014.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

In a July 2013 Veteran's Supplemental Claim for Compensation (VA Form 21-526b), the Veteran sought service connection for both a right hip disorder and a left hip disorder.  The issues of service connection for a right hip disorder and a left hip disorder have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The issues of an evaluation in excess of 20 percent for the Veteran's multi-level degenerative disc disease and entitlement to a TDIU are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  The evidence of record at the time of the October 2010 reduction action does not establish material improvement of the Veteran's multi-level degenerative disc disease.  

2.  The Veteran's right ankle fracture residuals have been shown to be manifested by no more than medial and lateral malleoli fracture residuals including open reduction and internal fixation residuals; marked functional limitation of motion of dorsiflexion to 10 degrees and plantar flexion to 30 degrees with pain and guarding; and moderately severe degenerative joint disease.  

3.  The Veteran's chronic right knee musculoligamentous strain has been shown to be manifest by no more than a functional range of motion of 10 degrees to 115 degrees due to pain; joint line tenderness; moderately advanced degenerative joint disease; and no joint instability, recurrent patellar subluxation, or dislocation.  

4.  During the period prior to May 28, 2014, the Veteran's bilateral ear hearing loss was shown to be manifested by no more than right ear Level III auditory acuity and left ear Level II auditory acuity.  

5.  During the period on and after May 28, 2014, the Veteran's bilateral ear hearing loss has been shown to be manifested by no more than right ear Level V auditory acuity and left ear Level III auditory acuity.  


CONCLUSIONS OF LAW

1.  The reduction of the evaluation for the Veteran's multi-level degenerative disc disease from 20 to 10 percent effective as of January 1, 2011, was improper; the 20 percent evaluation is restored, effective as of January 1, 2011.  38 C.F.R. § 3.344 (2015).  

2.  The criteria for a 20 percent evaluation for the Veteran's right ankle fracture residuals are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.10, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5271 (2015).  

3.  The criteria for an evaluation in excess of 10 percent for the Veteran's chronic right knee musculoligamentous strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2015).  

4.  The criteria for a compensable evaluation for the Veteran's bilateral hearing loss for the period prior to May 28, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.85, Diagnostic Code 6100 (2015).  
5.  The criteria for an evaluation in excess of 10 percent for the Veteran's bilateral hearing loss for the period on and after May 28, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.85, Diagnostic Code 6100 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a) (West 2014), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board determines that the reduction of the evaluation of the Veteran's multi-level degenerative disc disease from 20 to 10 percent effective as of January 1, 2011, was improper.  Therefore, no discussion of VA's duties to notify and to assist is necessary as to that issue.  

In regards to the issues of the evaluation of the Veteran's right ankle, right knee, and bilateral hearing loss disabilities, VA has issued several VCAA notices to the Veteran including an April 2010 notice which informed him of the evidence generally needed to support a claim of an increased evaluation and the assignment of an effective date for such an award; what actions he needed to undertake; and how VA would assist him in developing his claims.  The April 2010 VCAA notice was issued to the Veteran prior to the June 2010 rating decision from which the instant appeal arises.  The issues were readjudicated in the December 2010 statement of the case (SOC) and the August 2014 supplemental statement of the case (SSOC).  Therefore, there is no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA.  The Veteran's appeal was remanded to the RO for additional development which included obtaining Social Security Administration (SSA) records.  SSA documentation has been incorporated into the record.  The Veteran was afforded multiple VA evaluations.  The examination reports are of record.  To that end, when VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination reports reflect that all relevant records were reviewed and the opinions requested were provided.  

All identified and available relevant documentation has been secured and all relevant facts have been developed as to the issues of the evaluation of the Veteran's right ankle, right knee, and bilateral hearing loss disabilities.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  


II.  Reduction of the Evaluation for the Veteran's Multi-level 
Degenerative Disc Disease

The Veteran contends that the reduction of the evaluation for his multi-level degenerative disc disease was improper as the service-connected disability had not improved.  

The report of an April 2009 VA spine examination states that the Veteran complained of progressive chronic low back pain, numbness, and stiffness.  He reported that his low back pain radiated down his right lower extremity.  The Veteran was diagnosed with multi-level degenerative disc disease manifested by a thoracolumbar spine range of motion of flexion to 60 degrees, extension to 10 degrees, lateral flexion to 25 degrees, bilaterally, and lateral rotation to 20 degrees, bilaterally, with pain and radiological evidence of "mild to moderate degenerative disc disease most significant at T12-L1 and L1-L2."  In June 2009, the RO established service connection for multi-level degenerative disc disease; assigned a 20 percent evaluation for that disability; and effectuated the award as of March 11, 2009.  

A February 2010 VA physical therapy treatment record states that the Veteran complained of recurrent low back and associated radicular right lower extremity pain.  Treating VA medical personnel observed that the Veteran "has failed to meet his functional discharge goals, stating that [low back pain] remains at 6-7/10 level consistently;" "[right lower extremity] pain is more variable, but persistent;" and he was "struggling [with] donning shoes/socks."  

The report of a March 2010 VA spine examination conveys that the Veteran complained of progressive chronic low back pain which radiated down his lower extremities to his feet.  He related that since "his last C and P exam in April 2009, his low back isn't getting any better, but is getting worse all the time."  The examiner indicated that the Veteran's clinical records were not available for review.  On examination of the thoracolumbar spine, the Veteran exhibited a range of motion of forward flexion to 75 degrees with pain, extension to 20 degrees with pain, right lateral flexion to 20 degrees with pain, left lateral flexion to 15 degrees with pain, and lateral rotation to 30 degrees, bilaterally and bilateral thoracic sacrospinalis muscle guarding, tenderness, and pain associated with motion.  The Veteran was diagnosed with multi-level degenerative disc disease.  

An April 2010 VA lumbar spine magnetic resonance imaging (MRI) study revealed findings consistent with degenerative spondylosis with multilevel foraminal narrowing.  

In June 2010, the RO proposed to reduce the evaluation for the Veteran's multi-level degenerative disc disease from 20 to 10 percent disabling.  The RO repeated the findings of the March 2010 VA examination.  It stated that: "your recent VA examination conducted on March 23, 2010 ... showed improvement in your thoracolumbar spine;" "[w]ith no evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, we are proposing a 10 percent evaluation;" an "evaluation of 10 percent is granted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees;" and a "higher evaluation of 20 percent is not warranted unless there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis."  The rating decision did not discuss either the Veteran's unsuccessful VA physical therapy or his complaints of progressive thoracolumbar symptoms.  It advances no specific findings to support the bare conclusion that the Veteran's degenerative disc disease had improved or otherwise provided a specific basis for the reduction.  

In October 2010, the RO reduced the evaluation for the Veteran's multi-level degenerative disc disease from 20 to 10 percent and effectuated the reduction as of January 1, 2011.  The RO reiterated the findings of the March 2010 VA spine examination and stated that "[s]ince you no longer meet the criteria for the 20 percent evaluation, we have decreased your evaluation of your multi-level degenerative disc disease from 20 to 10 percent disabling effective January 2, 2011."  It made no findings that there was sustained improvement of the Veteran's service-connected multi-level degenerative disc disease or otherwise provided a specific basis for either reduction.  

In the March 2011 SOC issued to the Veteran, the RO conveyed that "[y]ou indicated in your Notice of Disagreement that the reduction to 10 percent was not proper;" "[h]owever, a review of your VA examination shows that your range of motion fmdings supported a 10 percent evaluation;" and "[t]he examination conducted in March 2010 was as full and complete as your previous VA examination of the spine."  The SOC advances no findings that there had been sustained improvement of the Veteran's service-connected multi-level degenerative disc disease or otherwise provided a specific basis for either reduction.  
The circumstances under which an evaluation may be reduced are specifically limited and carefully circumscribed by regulations promulgated by the Secretary of VA.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  VA will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  Where an evaluation has been in effect for less than five years, the service-connected disorder has not become stabilized, and/or the disability is likely to improve, an evaluation may be reduced based upon "reexaminations disclosing improvement, physical or mental," of the disability.  38 C.F.R. § 3.344(c).  

The Court has clarified that: 

Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown (Kevin) v. Brown, 5 Vet. App. 413, 421 (1993).  

The evidence of record at the time of the October 2010 reduction action, including the report of the March 2010 VA spine examination, neither reflects that a sustained improvement either the Veteran's thoracolumbar degenerative disc disease had actually occurred nor show an improvement in the Veteran's ability "to function under the ordinary conditions of life and work."  As noted above, at the time of the March 2010 VA examination, the Veteran reported a continuation or actual worsening of his thoracolumbar spine and lower extremity symptoms which affected his daily activities.  The April 2010 VA lumbar spine MRI study reflected actual progression of the Veteran's thoracolumbar spinal disability.  The RO did not identify any sustained improvement of the Veteran's multi-level degenerative disc disease.  Indeed, the RO noted only that the Veteran did not currently meet the criteria for an evaluation in excess of 10 percent for his thoracolumbar spine disability.  This is the defect identified by the Court in Brown.  
In the absence of any specific and objective findings of material improvement of the Veteran's thoracolumbar spinal disability, the Board concludes that the reduction of the evaluation for the Veteran's multi-level degenerative disc disease from 20 to 10 percent effective as of January 1, 2011, was improper.  38 C.F.R. § 3.344(c).  As the weight of the evidence does not show that there was an improvement in the Veteran's ability to function under the ordinary conditions of life and work, the prior evaluation will be restored.  


III.  Evaluations 

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A.  Right Ankle Fracture Residuals

The Veteran asserts that his right ankle fracture residuals warrant assignment of an evaluation in excess of 10 percent as they are productive of significant physical and vocational impairment.  

The report of a January 1971 VA orthopedic evaluation states that the Veteran sustained right malleoli fractures and underwent internal fixation of the right medial malleolus during active service.  The Veteran was diagnosed with "post-operative residual of fracture of both medial and lateral malleoli with about l0 [degrees]-15 [degrees] of motion."  In March 1971, the RO established service connection for right ankle fracture residuals; assigned a 10 percent evaluation for that disability; and effectuated the award as of October 17, 1970.  

Moderate limitation of motion of either ankle warrants a 10 percent evaluation.  A 20 percent evaluation requires marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  The average normal range of motion of the ankle is dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71.  
Ankylosis of the ankle in plantar flexion at less than 30 degrees warrants assignment of a 20 percent evaluation.  A 30 percent evaluation requires the joint be ankylosed in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight bearing and non-weight bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59. 

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

At a March 2010 VA joints examination, the Veteran complained of right ankle pain, weakness, instability and swelling which were exacerbated by walking on uneven surfaces; standing for "too long;" and riding in a car.  He reported that he had retired due to right ankle and right knee pain and as "business was slow."  The Veteran was observed to walk with an antalgic gait.  On examination of the right ankle, the Veteran exhibited a range of motion of dorsiflexion to 20 degrees and plantar flexion to 30 degrees with guarding and no pain and no joint instability.  The Veteran's orthopedic disabilities were reported to severely impact his ability to exercise and to participate in sports and to moderately affect his ability to bathe, to do chores, to travel, and to participate in recreation activities.  

At a May 2014 VA ankle examination, the Veteran complained of progressive right ankle pain, stiffness, discomfort with weightbearing, and intermittent swelling.  He stated that he wore an ankle brace "if he anticipates increased levels of activity."  On examination of the right ankle, the Veteran exhibited tenderness to palpation of the joint; a range of motion of dorsiflexion to 15 degrees with pain at 10 degrees and plantar flexion to 35 degrees with pain at 30 degrees.  Contemporaneous X-ray studies of the right ankle revealed moderately severe right ankle degenerative joint disease with remote post-traumatic changes.  The Veteran was diagnosed with right ankle fracture residuals with "[status post open reduction internal fixation] with strain and decreased [range of motion]."  The examiner observed that with "regards to his service-connected conditions, including his right ankle ... condition, this Veteran does have service-connected disabilities that would likely result in some functional impairment to occupational duties that would require bending, lifting, twisting, climbing, crawling, carrying, or prolonged weightbearing" and it "is at least as likely as that that the Veteran would have difficulty in following and maintaining substantial and gainful employment of occupations that would require light to moderate physical activity due to his service-connected conditions."  

The Veteran's right ankle fracture residuals have been shown to be manifested by no more than medial and lateral malleoli fracture residuals including open reduction and internal fixation residuals; marked functional limitation of motion of dorsiflexion to 10 degrees and plantar flexion to 30 degrees with pain; and moderately severe degenerative joint disease.  Such findings warrant assignment of an evaluation in excess of 10 percent.  In the absence of any evidence of right ankle ankylosis, the Board finds that a schedular 20 percent evaluation and no higher is warranted for the Veteran's right ankle fracture residuals during all relevant time periods.  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271; Hart v. Mansfield, 21 Vet. App. 505 (2007).  

B.  Right Knee Disorder

The Veteran asserts that his right knee disability warrants assignment of an evaluation in excess of 10 percent as it is productive of significant physical and vocational impairment.  

The report of a December 2005 VA joint examination states that the Veteran exhibited a right knee range of motion of 0 to 130 degrees and no instability or subluxation.  The Veteran was diagnosed with "chronic strain of the right knee of musculoligamentous origin" secondary to his service-connected right ankle fracture residuals.  In December 2005, the RO established service connection for chronic right knee musculoligamentous strain; assigned a 10 percent evaluation for that disability; and effectuated the award as of September 6, 2005.  In July 2014, the RO, in pertinent part, granted a separate noncompensable evaluation for the Veteran's chronic right knee musculoligamentous strain under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5261 and effectuated that award as of May 28, 2014.  

Limitation of flexion of either leg to 45 degrees warrants a 10 percent evaluation.  A 20 percent evaluation requires that flexion be limited to 30 degrees.  A 30 percent evaluation requires limitation to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension of either leg to 10 degrees warrants a 10 percent disability evaluation.  A 20 percent evaluation requires that extension be limited to 15 degrees.  A 30 percent evaluation requires that extension be limited to 20 degrees.  A 40 percent evaluation requires that extension be limited to 30 degrees.  A 50 percent evaluation requires that extension be limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The average normal range of motion of the knees is from 0 to 140 degrees.  38 C.F.R. § 4.71.  

Slight impairment of either knee, including recurrent subluxation or lateral instability, warrants a 10 percent disability evaluation.  A 20 percent evaluation requires moderate impairment.  A 30 percent evaluation requires severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

At the March 2010 VA joints examination, the Veteran complained of constant right knee pain, aching, and stiffness which were exacerbated by walking, standing, and driving in a car for prolonged periods of time.  The Veteran was observed to walk with an antalgic gait.  On examination of the right knee, the Veteran exhibited a range of motion of 0 to 125 degrees without pain and no instability.  The Veteran was diagnosed with chronic musculoligamentous strain.  The Veteran's orthopedic disabilities were reported to severely impact his ability to exercise and to participate in sports and to moderately affect his ability to bathe, to do chores, to travel, and to participate in recreation activities.  

At a May 2014 VA knee examination, the Veteran complained of progressive right knee pain, stiffness, and weakness which were exacerbated by increased activity and weightbearing and cold weather.  He reported that he occasionally wore a knee brace "if he anticipates increased levels of activity."  On examination of the right knee, the Veteran exhibited a range of motion of 5 degrees to 125 degrees with pain at 10 degrees of extension and 115 degrees of flexion; joint line tenderness; and no joint instability patellar subluxation of dislocation.  Contemporaneous X-ray studies of right knee revealed moderately advanced degenerative joint disease.  He was diagnosed with right knee strain.  The examiner observed that with "regards to his service-connected conditions, including his  ... right knee ... condition, this Veteran does have service-connected disabilities that would likely result in some functional impairment to occupational duties that would require bending, lifting, twisting, climbing, crawling, carrying, or prolonged weightbearing" and it "is at least as likely as that that the Veteran would have difficulty in following and maintaining substantial and gainful employment of occupations that would require light to moderate physical activity due to his service-connected conditions."  

The Veteran's chronic right knee musculoligamentous strain has been shown to be manifested by no more than a functional range of motion of 10 degrees to 115 degrees due to pain; joint line tenderness; moderately advanced degenerative joint disease; and no joint instability, recurrent patellar subluxation, or dislocation.  The right knee disability impairs his ability to perform more that sedentary activities. Such findings clearly merit at least a 10 percent evaluation under the relevant diagnostic criteria.  38 C.F.R. § 4.59.  However, there is neither subjective nor objective evidence reflecting that the Veteran's service-connected right knee disability is productive of actual or functional limitation of flexion to 45 degrees; limitation of extension to 15 degrees; or recurrent subluxation or lateral instability.  In the absence of such findings, the Board concludes that the current 10 percent evaluation under Diagnostic Code 5260 adequately reflects the Veteran's service-connected right knee disability picture during all relevant time periods.  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5257, 5260, 5261; Hart v. Mansfield, 21 Vet. App. 505 (2007).  

C.  Bilateral Hearing Loss

The Veteran asserts that a higher evaluation is warranted for his bilateral hearing loss as the disability significantly interferes with his activities.  
The Veteran' service treatment records reflect that he was placed on a physical profile for bilateral hearing loss.  The report of a January 1971 VA audiological examination states that the Veteran exhibited bilateral hearing loss for VA purposes.  In March 1971, the RO established service connection for bilateral hearing loss; assigned a noncompensable evaluation for that disability; and effectuated the award as of October 17, 1970.  

Disability evaluations for bilateral hearing loss range from noncompensable to 100 percent based on the degree of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  The rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal auditory acuity to Level XI for profound deafness.  The evaluations derived from the schedule are intended to make allowance for improvement by hearing aids.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Exceptional patterns of hearing impairment are to be evaluated in accordance with the provisions of 38 C.F.R. § 4.86.  That regulation states that: 

  (a)  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  

  (b)  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  

In evaluating hearing loss, evaluations on a schedular basis are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Court has clarified that VA audiological evaluations should include both objective test results and a full description of the functional effect of the Veteran's hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

1.  Period Prior to May 28, 2014

At a March 2010 VA examination, the Veteran reported that he did not use his issued hearing aids "due complaints of occlusion and minimal reported benefit."  On audiological evaluation, the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



 
1000
2000
3000
4000
RIGHT

35
55
70
75
LEFT

30
30
70
75

Speech audiometry revealed bilateral speech recognition ability of 90 percent.  The Veteran was diagnosed with mild to profound bilateral sensorineural hearing loss.  The VA examiner commented that the Veteran's bilateral hearing loss disability had a "significant" effect on his occupational activities due to "hearing difficulty."  

An April 2010 VA audiological treatment record states that the Veteran "hardly" utilized his issued hearing aids due to his inability to tolerate "the sound of his own voice echoing in his head."

During the period prior to May 28, 2014, the Veteran's bilateral sensorineural hearing loss was found to be manifested by audiometric findings resulting in a numeric designation of Level III hearing in the right ear and Level II in the left ear and productive of "significant" occupational impairment due to hearing impairment.  The provisions of 38 C.F.R. § 4.86 are not for application.  Such hearing loss disability merits assignment of a noncompensable evaluation under Diagnostic Code 6100.  A compensable schedular evaluation is not warranted for the Veteran's bilateral hearing loss at any point during the relevant time period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.102, 4.3, 4.85, Diagnostic Code 6100; Hart v. Mansfield, 21 Vet. App. 505 (2007).  

2.  Period on and after May 28, 2014

At a May 28, 2014, VA examination, the Veteran complained of difficulty hearing where there is background noise.  On audiological evaluation, the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



 
1000
2000
3000
4000
RIGHT

40
60
75
80
LEFT

45
55
85
85

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 86 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner commented that there had "been a significant decrease in hearing sensitivity for pure tone audiometry and speech discrimination since the previous C&P evaluation dated 3-23-10" and the "Veteran's hearing loss should not significantly affect his ability to obtain and maintain substantially gainful employment."  

On and after May 28, 2014, the Veteran's bilateral sensorineural hearing loss has been shown to be manifested by audiometric findings resulting in a numeric designation of Level V hearing in the right ear and Level III in the left ear which was determined to "not significantly affect his ability to obtain and maintain substantially gainful employment."  Moreover, May 28, 2014 is the earliest date it is factually ascertainable that an increase in hearing loss disability occurred.  The provisions of 38 C.F.R. § 4.86 are not for application.  Such hearing loss disability merits assignment of a 10 percent evaluation under Diagnostic Code 6100.  Therefore, a schedular evaluation in excess of 10 percent for the period on and after May 28, 2014, is not warranted for the Veteran's bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.102, 4.3, 4.85, Diagnostic Code 6100.  

D.  Extra-Schedular Considerations

The Board has also considered whether the Veteran's claims for higher evaluations for his right ankle fracture residuals, chronic right knee musculoligamentous strain, and bilateral hearing loss should be referred for consideration of extra-schedular ratings under 38 C.F.R. § 3.321(b)(1).  The Court has clarified that there is a three step inquiry for determining whether a veteran is entitled to an extra-schedular evaluation.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111 (2008).  

A veteran may also be entitled to consideration under 38 C.F.R. § 3.321(b) for referral for an extra-schedular evaluation based on multiple disabilities when the combined effect is exceptional and not captured by schedular evaluations.  Referral for an extra schedular rating under 38 C.F.R. § 3.321(b) is to be considered when the "collective impact" or "compounding negative effects" of the service-connected disabilities are not adequately captured by the schedular evaluations for the service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  
Initially, the Board finds that the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of his multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular evaluations inadequate.  Evaluations for ankle disorders are assigned based upon functional limitation of motion of the ankle.  The diagnostic criteria convey that compensable evaluations will be assigned for an ankle disorder which is manifested by various levels of limitation of motion.  A comparison between the level of severity and symptomatology of the Veteran's right ankle fracture residuals with the established criteria found in 38 C.F.R. § 4.71a, Diagnostic Code 5271 reflects that the diagnostic criteria reasonably describes the Veteran's disability level and symptomatology.  The Veteran's right ankle disability picture has been shown to encompass significant occupational impairment and symptoms which fall squarely within the diagnostic criteria for a 20 percent evaluation.  

A comparison between the level of severity and symptomatology of the Veteran's chronic right knee musculoligamentous strain with the established criteria found in 38 C.F.R. § 4.71a, Diagnostic Code 5260 reflects that the diagnostic criteria reasonably describe the Veteran's right knee disability level and symptomatology.  The diagnostic criteria convey that compensable evaluations will be assigned for a knee disorder which is manifested by various levels of limitation of motion.  The Veteran's disability picture has been shown to encompass significant occupational impairment and symptoms which fall squarely within the diagnostic criteria for a 10 percent evaluation.  

Evaluations for hearing loss are assigned based upon audiometric testing.  A comparison between the level of severity and symptomatology of the Veteran's bilateral hearing loss with the established criteria found in 38 C.F.R. § 4.85, Diagnostic Code 6100 reflects that the diagnostic criteria reasonably describes the Veteran's disability level and symptomatology.  The Veteran's hearing loss disability picture has been shown to encompass occupational impairment and symptoms which fall squarely within the diagnostic criteria for a noncompensable evaluation during the period prior May 28, 2014, and a 10 percent evaluation for the period on and after May 28, 2014.  His bilateral hearing loss has not been shown to be productive of occupational impairment beyond that contemplated by the assigned schedular evaluations.  

The Board recognizes that the Veteran's hearing functional effects present difficulty in the Veteran's daily life.  Referral for extraschedular consideration cannot be made, however, because the rating schedule was purposely designed to compensate for such effects of his hearing impairment in all spheres of his daily life, including at work and at home.  See 38 C.F.R. §§ 4.1, 4.10, 4.15, 4.85 (noting speech discrimination test). 

Moreover, the rating schedule for evaluating a hearing impairment specifically includes a special section for evaluating "[e]xceptional patterns of hearing impairment."  See 38 C.F.R. § 4.86. This section was added "because the speech discrimination test may not reflect the severity of communicative functioning these Veterans experience."  64 Fed. Reg. 25200, 25203 (1999).  "This provision was meant to compensate for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise." Id.  This was done because "VHA found that when this pattern of impairment is present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment."  Id.; see also 59 Fed. Reg. 17295 ("While results of speech discrimination tests with this type of hearing loss in a controlled setting are often near normal, they do not reflect the true extent of difficulty understanding speech in the everyday work environment, even with the use of hearing aids.").

Because the rating schedule was specifically designed to encompass hearing impairments that involve both expected and exceptional hearing impairments, the Board must conclude that the rating schedule for evaluating this Veteran's hearing impairment was specifically designed to compensate for the types of functional effects he is describing. See 38 C.F.R. §§ 4.85, 4.86.

Although the Board is sympathetic to the Veteran, to the extent that VA's current rating schedule requires a significant degree of hearing loss (as determined by audiometric testing, to include a speech discrimination score) before a Veteran can receive increased compensation, neither the Board nor the Court of Appeals for Veterans Claims itself has the power to change those requirements.  See Wingard v. McDonald, 779 F.3d 1354, 1356 (Fed. Cir. 2015) ("Congress precluded the Veterans Court from 're-view[ing] the schedule of ratings for disabilities adopted under section 1155 ... or any action of the Secretary in adopting or revising that schedule.' 38 U.S.C. § 7252(b).  That provision squarely precludes the Veterans Court from determining whether the schedule . . . substantively violates statutory constraints.")

Therefore, the Board determines that referral of the Veteran's claims for higher evaluations for his right ankle fracture residuals, chronic right knee musculoligamentous strain, and bilateral hearing loss for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not merited.  


ORDER

The reduction of the evaluation for the Veteran's multi-level degenerative disc disease from 20 to 10 percent effective as of January 1, 2011, was improper; the 20 percent evaluation is restored, effective as of January 1, 2011.  

A 20 percent evaluation for the Veteran's right ankle fracture residuals is granted subject to the law and regulations governing the award of monetary benefits.  

An evaluation in excess of 10 percent for the Veteran's chronic right knee musculoligamentous strain is denied.  

A compensable evaluation for the Veteran's bilateral hearing loss for the period prior to May 28, 2014, is denied.  

An evaluation in excess of 10 percent for the Veteran's bilateral hearing loss for the period on and after May 28, 2014, is denied.  


REMAND

Multi-level Degenerative Disc Disease

The Veteran asserts that an evaluation in excess of 20 percent is warranted for his service-connected multi-level degenerative disc disease.  In light of the Board's determination above that the reduction of the evaluation for the Veteran's multi-level degenerative disc disease from 20 to 10 percent effective as of January 1, 2011, was improper and the restoration of that evaluation, the issue of an evaluation in excess of 20 percent for the Veteran's disability should now be adjudicated.  

Clinical documentation dated after July 2014 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

TDIU

Entitlement to a TDIU requires an accurate assessment of the impairment associated with all the Veteran's service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected multi-level degenerative disc disease after July 2014 including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after July 2014.  

3.  Then adjudicate the issue of an evaluation in excess of 20 percent for the Veteran's multi-level degenerative disc disease and readjudicate the issue of his entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran should be provided a SSOC which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 
or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


